Citation Nr: 0113009	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-09 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to service connection for purpose of obtaining VA 
dental treatment.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from July 1965 to July 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1999 RO rating decision that denied service 
connection for dental treatment.  The veteran submitted a 
notice of disagreement in November 1999, and the RO issued a 
statement of the case in March 2000.  The veteran submitted a 
substantive appeal in April 2000.  Hearings scheduled in May 
2000 before an RO hearing officer and in May 2001 before a 
member of the Board were canceled by the veteran.


FINDINGS OF FACT

1.  The veteran does not have a compensable service-connected 
dental disability, he has no service connected diseases or 
disabilities, was not a prisoner of war, is not in receipt of 
benefits under 38 U.S.C.A. chapters 17, 31.

2.  The veteran does not have a dental condition resulting 
from a combat wound or other service trauma.


CONCLUSIONS OF LAW

1.  Claimed residuals of dental trauma were neither incurred 
in nor aggravated by service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.381 (1998, 2000).

2.  The veteran does not meet the criteria for eligibility 
for VA dental treatment.  38 C.F.R. § 17.161 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from July 1965 to July 1969.

Service medical records at the time of the veteran's 
enlistment examination in June 1965 show that his teeth were 
not examined.

Service dental records at the time of the veteran's initial 
dental examination in July 1965 note that teeth 1, 5, 12, 16, 
17, 21, 28, and 32 were missing, and that teeth 4, 13, 20, 
and 29 were shifting.  Teeth 2, 3, 4, 13, 14, 15, 19, 20, 30, 
and 31 had fillings or restorations.  The veteran also had 
caries or defects of teeth 7, 23, 24, 25, and 26.

Service dental records in February 1966 show that cavities 
were filled in teeth 10, 23, 25, and 26.  The veteran 
underwent root canal therapy in April 1966 for teeth 7, 23, 
25, and 26.  Root canal therapy was begun for tooth 4 in 
August 1967.  Teeth 3 and 4 were later extracted in June 
1968.  In April 1969, the veteran was evaluated for an upper 
partial or fixed bridge in the area of teeth 3, 4, and 5.  
Records show that the veteran underwent additional dental 
treatment to fill cavities.  Service medical records do not 
show any trauma to the mouth or teeth.

Private dental records in August 1999 reflect that the 
veteran reported being punched in the face in service in 
1966.  The veteran reported that many root canals, but no 
crowns, were done in service.  Crowns were now recommended 
for several of the veteran's teeth, including all teeth where 
root canal therapy was performed.

Statements of the veteran in the claims folder are to the 
effect that he suffered an injury to his mouth while 
attending electronics technician school at Great Lakes, 
Illinois, in 1966.  The veteran stated that he was treated at 
the Naval Hospital at Great Lakes for a period of six months, 
and was then treated on the U.S.S. Taconic for 2.5 years in 
Little Creek, Virginia.


B.  Legal Analysis

The veteran contends that the tooth extractions and root 
canals performed in service were the result of dental trauma, 
and that he is entitled to service connection for dental 
trauma for the purpose of obtaining outpatient dental 
treatment.  Records of the veteran's dental treatment from 
his initial examination in service in July 1965 to the 
evaluation and treatment for an upper partial or fixed bridge 
in June 1969 have been associated with the claims folder.  
The Board finds that all relevant evidence has been obtained 
with regard to the claim and that no further assistance to 
the veteran is required to comply with VA's duty to assist 
him.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  

The provisions of 38 C.F.R. § 3.381(a) in effect prior to 
June 9, 1998 provide that service connection will be granted 
for a dental disease or injury of individual teeth and the 
investing tissue, shown by the evidence to have been incurred 
in or aggravated by service.  38 C.F.R. § 3.381(a) (1998).  

As to each noncompensable service-connected dental condition, 
a determination will be made as to whether it is due to a 
combat wound or other service trauma.  38 C.F.R. § 3.381(e) 
(1998).  Periodontal disease and replaceable missing teeth, 
among certain other dental conditions, are not disabling, and 
may be considered service-connected solely for the purpose of 
determining entitlement to VA outpatient dental treatment.  
38 C.F.R. § 4.149 (1998).

The foregoing regulations were combined into a new version of 
38 C.F.R. § 3.381, effective June 8, 1999, to clarify 
requirements for service connection of dental conditions and 
to provide that VA will consider certain dental conditions 
service-connected for treatment purposes if they are shown in 
service after a period of 180 days.  64 Fed. Reg. 30392-30393 
(1999).  The regulation now provides that treatable missing 
teeth, dental or alveolar abscesses, and periodontal disease 
will be considered service -connected solely for purposes of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  When regulations are changed 
during the course of the veteran's appeal, the criteria that 
are to the advantage of the veteran should be applied.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  However, the 
Board notes that there has been no substantive change in the 
legal provisions that would affect the outcome of the present 
case.  See 38 C.F.R. § 3.381 (2000); 64 Fed. Reg. 30392-30393 
(1999).  Thus neither version is more favorable to the 
veteran.

The significance of establishing service connection for a 
dental condition, on the basis of service trauma, is that a 
veteran will be eligible for perpetual VA dental care for the 
condition.  38 U.S.C.A. § 1712(a)(1)(C) (West 1991 & Supp. 
2000); 38 C.F.R. § 17.161(c) (2000).

Service dental records show that the veteran was missing 8 
teeth when he entered service in 1965 and that several other 
teeth had defects or disease.  The only dental treatment 
performed in 1966 appear to be the filling of cavities along 
several of the front bottom teeth, as well as root canal 
therapy for teeth 7, 23, 25, and 26.  Records show that root 
canal therapy was also initiated for tooth 4 in 1967, but 
that later that tooth and tooth 3 were extracted.  Service 
records do not suggest any dental trauma to any teeth; all 
teeth that underwent root canal therapy appear to have been 
diseased.  The overall evidence does not suggest that any 
dental conditions in service were associated with trauma.

The Board notes that teeth 3 and 4 had fillings or 
restorations present at the time of the veteran's initial 
dental examination in 1965.  These teeth were extracted after 
a period of 180 days of service.  Records do not show that 
either tooth was extracted in service due to trauma.  Such 
dental conditions related to service that are due to causes 
other than a combat wound or trauma are typically subject to 
the limitations of one-time treatment and timely application 
after service.  38 C.F.R. § 17.161(c) ("Class II (a)").

Here, the service dental and medical records do not show 
trauma to the veteran's mouth or teeth.  Nor do post-service 
dental records attribute a dental condition to service 
trauma.  Although the veteran has asserted that the tooth 
extractions and root canals performed in service were 
residuals of an injury to his face-i.e., a punch, lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 140 (1993).

The veteran is also ineligible for the other classes of 
dental treatment set out in 38 C.F.R. § 17.161.  The veteran 
has not reported, nor does the record show a dental 
disability that could be compensable.  See 38 C.F.R. § 4.150 
(2000).  Therefore, he would not be eligible for Class I 
dental treatment.  The veteran was discharged from service 
prior to September 30, 1981 and did not apply for dental 
benefits within one year of service discharge; thus he is 
ineligible for Class II dental treatment.  

As just discussed he does not have a noncompensable service 
connected dental disorder resulting from service trauma or 
combat wounds.  He is, therefore, ineligible for Class II(a) 
dental care.  He was not a prisoner of war, and is therefore 
ineligible for Class II(b) or II(c) dental care.  He has not 
made a prior application for dental benefits, and is not 
eligible for Class II(R) (Retroactive) treatment.  

He has no other service connected disabilities, and therefore 
cannot have a dental condition that aggravates a service 
connected disability, a service connected disability rated as 
100 percent disabling, or a total rating for compensation 
based on individual unemployability.  Therefore he is not 
eligible for Class IV dental treatment.  

He is not participating in a rehabilitation program under 38 
U.S.C.A. chapter 31, and he has not reported being admitted 
or otherwise receiving care under 38 U.S.C.A. chapter 17.  
Since he does not meet any of the criteria for eligibility 
under 38 C.F.R. § 17.161, he cannot be authorized outpatient 
dental treatment.

The preponderance of the evidence is against the claim for 
service connection for dental trauma for the purpose of 
obtaining outpatient dental treatment, and the claim is 
denied.  Since the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified at 38 U.S.C. § 5107).



ORDER

Service connection for purposes of obtaining VA dental 
treatment is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

